Name: Commission Regulation (EC) NoÃ 1820/2005 of 8 November 2005 amending Regulation (EC) NoÃ 1623/2000 laying down detailed rules for implementing Regulation (EC) NoÃ 1493/1999 on the common organisation of the market in wine with regard to market mechanisms
 Type: Regulation
 Subject Matter: agricultural activity;  trade policy;  agricultural policy;  energy policy
 Date Published: nan

 9.11.2005 EN Official Journal of the European Union L 293/8 COMMISSION REGULATION (EC) No 1820/2005 of 8 November 2005 amending Regulation (EC) No 1623/2000 laying down detailed rules for implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to market mechanisms THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular Article 33 thereof, Whereas: (1) Commission Regulation (EC) No 1623/2000 (2) provides for a system of disposal of wine alcohol by invitation to tender for use as bio-ethanol in the fuel sector in the Community. In order to enable the highest selling price to be obtained for such alcohol, the conditions for competition on the wine alcohol market should be improved. (2) To that end, firstly, an increase in the number of tenderers should be encouraged by simplifying the approval procedure. Secondly, where applicable, those undertakings should have the possibility of freely choosing on the market the clients to whom they will sell on the processed alcohol for its final use. (3) To that end, tenderers should not be required, on presentation of their tenders, to indicate the destination and the final purchasers of the alcohol, provided that final use takes place in the form of bio-ethanol in the fuel sector in the Community. (4) In order to better ensure that the planned final use of the alcohol is complied with, the amount of the performance guarantee should be increased. (5) The conditions for the participation of undertakings in invitations to tender as regards the date of their approval should be set out in greater detail. (6) The exchange of information between the intervention agencies, the Member States and the Commission should be made more transparent and efficient. (7) Regulation (EC) No 1623/2000 should be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1623/2000 is amended as follows: 1. Article 92 is amended as follows: (a) paragraph 2 is amended as follows: (i) point (c) is replaced by the following: (c) the place of establishment and a copy of the plans of the plant where the alcohol is processed into absolute alcohol, and an indication of the annual processing capacity; (ii) point (e) is replaced by the following: (e) an assurance by the undertaking that all final purchasers of the alcohol will only use it for the production of fuel in the Community in the form of bio-ethanol; (b) paragraph 5 is replaced by the following: 5. Member States shall inform the Commission without delay of any new approval or withdrawal of approval, indicating the exact date of the decision. 2. Article 94(1) and (2) is replaced by the following: 1. Tenders must come from undertakings approved at the date of publication of the notice of invitation to tender. 2. Tenderers may submit only one tender for each lot to be awarded. If a tenderer submits more than one tender for each lot, none of those tenders shall be admissible. 3. Article 94a(c) is deleted. 4. Article 94b(3) is replaced by the following: 3. The Commission shall notify the decisions taken under this Article to those Member States and intervention agencies holding alcohol to which tenders have been submitted. 5. Article 94c is replaced by the following: Article 94c Statement of award and notification to the Commission 1. The intervention agency shall inform tenderers in writing, without delay against a receipt, of the decision taken on their tenders. 2. Within five working days of receipt of the notification referred to in Article 94b(3), the intervention agency shall inform the Commission of the name and address of the tenderer for each tender submitted. 3. Within two weeks of the date of receipt of the information notice referred to in paragraph 1, the intervention agency shall issue each successful tenderer with a statement of award certifying that their tender has been accepted. 4. Within two weeks of the date of receipt of the information notice referred to in paragraph 1, each successful tenderer shall provide proof that they have lodged with the intervention agency concerned a performance guarantee of EUR 40 per hectolitre of alcohol at 100 % vol. to ensure that all the alcohol awarded is used in accordance with the purpose stated in Article 92(1). Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 November 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. Regulation last amended by Commission Regulation (EC) No 1795/2003 (OJ L 262, 14.10.2003, p. 13). (2) OJ L 194, 31.7.2000, p. 45. Regulation last amended by Regulation (EC) No 1219/2005 (OJ L 199, 29.7.2005, p. 45).